EXHIBIT12.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS (In U.S. dollars thousands, except ratio of earnings to fixed charges) Under U.S. GAAP Under IFRS Year ended December 31, Year ended December 31, Six months ended June30, Income before income taxes Add/(deduct) Interest on short term borrowings — Interest charged by Hung Lay Si Co. Ltd. — Earnings as adjusted Fixed charges Interest on short term borrowings — Interest charged by Hung Lay Si Co. Ltd. — Fixed charges NIL NIL NIL NIL NIL NIL Ratio of earnings to fixed charges N.A. N.A. N.A. N.A. N.A. N.A. Deficiency of earnings to cover fixed charges — —
